161



       OFFICE OF THE ATTORNEYGENERAL.OF   TEXAS
                                               .
                             AUSTIN




Xonombls T. H. :?sel
county .uitoney
Ford county
?tonahnno,Texas




          TW.arrepuoot tot     0
annfully oonoldsred   by tkl              quo19    troa your
nquert a8 follovst


                                      e Cearnr end
                                      10th 1 of aald
                                hge 2


                                as otherulos         proyldod hi it&
       aanatitution pas* nny Isa or opaolal lsu author-
       lzw   the reculotiag 0r 00uat ermr8,    oitb,
       t.~Ung, ~fd0,       OT 0OhOOi c'.i& I Ot#, dI           in an
       other oasm *here general 1~ onn b,s mde appli-                                   ~.
       osble, no looal or opetial law &all be marted.
       X also roiar to the a880 of f~llor at II VS Zl
       Paso CauAty I.50 s* (2) paga 1,000 97 s (2)
       ~a(;@ I&.      ~o~asiblon         bo,        would
       em 1304oouaty ~uago bo liable to tfao oounty ror
                                                            tie oocPio&-
       wsm psld t&era under thin bill? X rofor you to
       ~ltohena ot ai VS Tloborbm24 Sx (21, pagr 164,
       also 251 8w page 569) 265 819,page 562, 2 8-J
       (21,   Dam rb.
              I). . . r”

          anklor CouAt    Tnxas, aooordlng to the 1940 Psd-
oral Conouo; &as 6,lU I’nhabltantr and is the only aouaty
fn Texas oow    within the po ulatfon brroksto Of not lssr
t&an 6,120 and not &ore than 3:,180 hhabltents en eat out
In tbb above quoted sei$tioa O? II. Be 229, !%rd OoufitJ,
?‘@~a with a populatloa ot 9,575 lnhablt,antb aoaordlngto
:ho 1440 ?rdrml C#m8,      ir tbr Only county in TeXnr OOoming:
althln the population brrbokato of, not loes than 9,400 an4
not cioro tbnA 9,600 lnhsbltants as set out In the abore quot-
td OMtiOA      Of &    B. 229.                                                      *

              Tb   OatleOi hAO8OA          to       :%ith,,161se a, (2) 520,
held a elailar *braokot law* allwl~ th oounty coami6doonors
of cole=8n county,TOXSO~oortein trawling srpenses on oral-
&al bus~nosr @morally and OAbUsioOrlrln OoAAOOtioAwith
ooersbaIng oounty roadr,           to be told          and UnOorditUtloWle
          2~ atwe quotsd rootion 1, ala0 alearly uaoonatl-
tutioniQ. soo Jamman ve Cnlth, 161 9 Ve (2) 520, Ulllor
bt al. *. Zl lreo County, 150 .7*"C.(21 1000, q4 authorltier
elted La aaid 06sea.
                    sUOOa4qUWt;OA             ir,    oAOWSZV~ by OpiAhA     !\‘O.
                    $opwtmn%,        a    cop?       o? alah  Is enolosed     here-